DETAILED ACTION

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated January 5, 2021.  Claims 1 through 20 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1, 2, 8-10, 15, 16 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent No. 6,026,347, to Schuster (hereinafter Schuster), in further view of U.S. Patent Publication No. 2017/0256147, to Shanahan.


 
	Regarding claim 1, Schuster discloses a computer-implemented method for providing autonomous driving control for a vehicle, comprising: providing autonomous driving control for the vehicle comprising: providing autonomous driving control for the vehicle using a first route plan based on a first set of driving rules; (e.g. see ‘for use in fully automated vehicles’ [col. 1 line 33], Fig 8 (31) and [col. 1, lines 50 and 62], recognizing, using one or more sensors of the vehicle, an occurrence of a driving obstruction (e.g. see ‘obstacle detection sensors [col 4 line 21]).  
	Schuster further discloses determining a second route plan based on the detected traffic flow pattern; and updating the first route plan with the second route plan… and updating the first route plan with the second route plan to continue providing the autonomous driving control for the vehicle (e.g. see ‘the decision-making process iterates three times, each iteration, using the current estimate of position of the obstacle, knowledge of any previous action that has been taken, positions and velocities of all vehicles within the operating range of the vehicle 11, and the geometry of the highway to determines a course of action for affected vehicles‘ [col 
	Schuster fails to particularly disclose every feature of in response to recognizing the driving obstruction, detecting a traffic flow pattern of one or more other vehicles, including analyzing traffic flow pattern data by determining whether a number of vehicles within the one or more vehicles performing a maneuver exceeds a predetermined threshold related to the maneuver and converting a speed and direction of the one or more other vehicles within the detected traffic flow pattern into vectors.  However, Shanahan teaches a system for monitoring surrounding assets in preparation for emergency situations, which meet the foregoing claim requirements (e.g. see Abstract).  For example, with respect to detecting a traffic flow pattern of one or more other vehicles, including analyzing traffic flow pattern data, Shanahan teaches monitoring traffic flow patterns utilizing sensing technology, wherein the traffic flow patterns are adopted and implemented into the system (e.g. see paragraph 0080) for the purpose of providing adaptive warning schemes that take into account situational variables (e.g. see paragraph 0009).  With respect to the analysis being performed by determining whether a number of vehicles within the one or more vehicles performing a maneuver exceeds a predetermined threshold related to the maneuver, Shanahan further teaches that such warnings are “based on traffic patterns when they reach certain thresholds”.
Furthermore, the Office notes that traffic patterns are based upon maneuvers of one or more vehicles and hence the threshold of the traffic pattern would be related to the maneuvers of the one or more vehicles.  With respect to converting a speed and direction of the one or more other vehicles within the detected traffic flow pattern into vectors, Shanahan teaches the determination of moving vectors of nearby vehicles (e.g. see paragraph 0081).  Finally, with respect to the foregoing being in response to recognizing the driving obstruction, the Office notes that the system of Shanahan is predicated upon “adaptive warnings schemes for mobile assets that take into account situational variables” (e.g. see paragraph 0009).  It would have been obvious to one skilled in the art at the time of the present invention to modify the method of Schuster to include traffic observations by a vehicle to allow the ability of a vehicle to prepare for evasive action, or other actions to minimize the risk of collision, based upon a traffic congestion condition.

	Regarding claims 10 and 16, Schuster discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: and a data processing system for providing autonomous driving control for a vehicle, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including: respectively (e.g. , providing autonomous driving control for a vehicle using a first route plan based on a first set of driving rules; (e.g. see ‘for use in fully automated vehicles’ [col. 1 line 33], Fig 8 (31) and [col. 1, lines 50 and 62]), recognizing, using one or more sensors of the vehicle, an occurrence of a driving obstruction; (e.g. see ‘obstacle detection sensors [col 4 line 21]).  
Schuster further discloses determining a second route plan…, wherein determining the second route plan includes determining a trajectory for the vehicle to follow as a maneuver in response to the driving obstruction, wherein the determined trajectory is based on the speed and direction of the other vehicles; and updating the first route plan with the second route plan to continue providing the autonomous driving control for the vehicle (e.g. see ‘the decision-making process iterates three times, each iteration, using the current estimate of position of the obstacle, knowledge of any previous action that has been taken, positions and velocities of all vehicles within the operating range of the vehicle 11, and the geometry of the highway to determines a course of action for affected vehicles‘ [col 3 lines 37 – 44], ‘The decision-making process is supported by braking and lane changing protocols, or decision rules, at each of three decision times, an action is chosen based on the best estimate of the zone in which the obstacle is located, and on the relative position of the vehicles that are in the lane containing the obstacle and adjacent lanes’ [col 3 lines 50 – 57], ‘the algorithm then iterates to generate a new set of commands for the affected vehicles’ [col 4 lines 4 – 9]).
in response to recognizing the driving obstruction, detecting a traffic flow pattern of one or more other vehicles, including analyzing traffic flow pattern data by determining whether a number of vehicles within the one or more vehicles performing a maneuver exceeds a predetermined threshold related to the maneuver and converting a speed and direction of the one or more other vehicles within the detected traffic flow pattern into vectors.  However, Shanahan teaches a system for monitoring surrounding assets in preparation for emergency situations, which meet the foregoing claim requirements (e.g. see Abstract).  For example, with respect to detecting a traffic flow pattern of one or more other vehicles, including analyzing traffic flow pattern data, Shanahan teaches monitoring traffic flow patterns utilizing sensing technology, wherein the traffic flow patterns are adopted and implemented into the system (e.g. see paragraph 0080) for the purpose of providing adaptive warning schemes that take into account situational variables (e.g. see paragraph 0009).  With respect to the analysis being performed by determining whether a number of vehicles within the one or more vehicles performing a maneuver exceeds a predetermined threshold related to the maneuver, Shanahan further teaches that such warnings are “based on traffic patterns when they reach certain thresholds”.
Furthermore, the Office notes that traffic patterns are based upon maneuvers of one or more vehicles and hence the threshold of the traffic pattern would be related to the maneuvers of the one or more vehicles.  With respect to converting a speed and direction of the one or more other vehicles within the detected traffic flow pattern into vectors, Shanahan teaches the determination of moving vectors of in response to recognizing the driving obstruction, the Office notes that the system of Shanahan is predicated upon “adaptive warnings schemes for mobile assets that take into account situational variables” (e.g. see paragraph 0009).  It would have been obvious to one skilled in the art at the time of the present invention to modify the method of Schuster to include traffic observations by a vehicle to allow the ability of a vehicle to prepare for evasive action, or other actions to minimize the risk of collision, based upon a traffic congestion condition.

Regarding claim 2, Schuster, as modified by Shanahan, teaches all the features of claim 1, and Shanahan further teaches wherein detecting the traffic flow pattern includes detecting the one or more other vehicles maneuvering in response to the driving obstruction, and determining a speed and direction of the other vehicles within the detected traffic flow pattern (e.g. see the rejection of claims 1).  It would have been obvious to one skilled in the art at the time of the present invention to modify the method of Schuster with the ancillary vehicle movement indication of Barfield to predict the presence of an obstacle prior to the vehicle being in close proximity of the obstacle.

	Regarding claims 8, 9, 15 and 20, Schuster, as modified by Shanahan, discloses all the features of claim 1, 8, 10 and 16 respectively, and Schuster further discloses wherein updating the first route plan with the second route plan includes overriding the first set of driving rules with a second set of driving rules, and wherein the first set of driving rules includes one or more driving lane rules and the second set of rules overrides the one or more driving lane rules (e.g. see ‘the decision-making process iterates three times, each iteration, using the current estimate of position of the obstacle, knowledge of any previous action that has been taken, positions and velocities of all vehicles within the operating range of the vehicle 11, and the geometry of the highway to determines a course of action for affected vehicles‘ [col 3 lines 37 – 44], ‘The decision-making process is supported by braking and lane changing protocols, or decision rules, at each of three decision times, an action is chosen based on the best estimate of the zone in which the obstacle is located, and on the relative position of the vehicles that are in the lane containing the obstacle and adjacent lanes’ [col 3 lines 50 – 57], ‘the algorithm then iterates to generate a new set of commands for the affected vehicles’ [col 4 lines 4 – 9] and Schuster Claim 16).

Claims 3-7, 11-14, 17-19 are rejected under 35 U.S.C. §103 as being unpatentable over Schuster, in further view of Shanahan, and in further view of U.S. Patent Publication No. US 2017/0101093 A1, to Barfield (hereinafter Barfield).

	Regarding claim 3, Schuster, as modified by Shanahan, teaches all the features of claim 2, and Schuster further discloses wherein determining the second route plan includes determining a trajectory for the vehicle to follow as a maneuver in response to the driving obstruction, (e.g. see ‘each iteration, the decision-making process uses the best current estimate of position of the obstacle, knowledge of any previous action that has been taken, positions and velocities of all vehicles within the 
Schuster fails to disclose wherein the determined trajectory is based on the speed and direction of the other vehicles, however Barfield teaches a determining a trajectory based on the speed and direction of other vehicles (e.g. see ‘data server collects data regarding the operation of other vehicles, such as changes in motions, velocity, or other attributes of the other vehicles that may indicate, collisions or near collisions, poor driving conditions, traffic, etc. occurring in a region being entered by vehicle [0025]).  It would have been obvious to one skilled in the art at the time of the present invention to modify the method of Schuster with the ancillary vehicle movement indication of Barfield to predict the presence of an obstacle prior to the vehicle being in close proximity of the obstacle.

Regarding claims 4, 11 and 17, Schuster, as modified by Shanahan and Barfield, teaches all the features of claim 3, 10 and 16 respectively, and Schuster further discloses wherein determining the second route plan further includesincludes determining a detour for the vehicle to follow in response to the driving obstruction, (e.g. see ‘each iteration, the decision-making process uses the best current estimate of position of the obstacle, knowledge of any previous action that has been taken, positions and velocities of all vehicles within the operating range of the vehicle and the geometry of the highway, and determines a course of action for affected vehicles [col 3 lines 38 – 
Schuster fails to disclose comparing the detour to the maneuver based on one or more factors, and determining to perform the maneuver over the detour based on the comparison of factors, however Barfield teaches selecting an action based on a comparison of factors (e.g. see ‘determining a response score based on a weighted sum of the likelihood of the collision, avoiding the collision, and risk associated with the collision; selecting the action from a plurality of actions based on the response score’ [Barfield Claim 8]).  It would have been obvious to one skilled in the art at the time of the present invention to modify the method of Schuster with the response score of Barfield to provide a higher confidence in the selected action for the vehicle.

Regarding claims 5, 12 and 18, Schuster, as modified by Shanahan and Barfield, teaches all the features of claim 4, 11 and 17 respectively, and Schuster further discloses wherein comparing the detour to the maneuver includes determining a traffic flow speed factor of the other vehicles maneuvering in response to the driving obstruction,  (e.g. see ‘each iteration, the decision-making process uses the best current estimate of position of the obstacle, knowledge of any previous action that has been taken, positions and velocities of all vehicles within the operating range of the vehicle and the geometry of the highway, and determines a course of action for affected vehicles [col 3 lines 38 – 44],  ‘vehicles receiving commands accelerate, decelerate, or maintain speed longitudinally and laterally in order to perform light braking, hard braking, or initiate or abort a lane change, as commanded’ [col. 3 line 63 – 67]),wherein the traffic flow speed factor is used to determine an estimated time for the vehicle to maneuver around the driving obstruction and determining an estimated time factor for the vehicle to complete the detour based on real-time traffic information  (e.g. see ‘with each successive iteration, there are options that are dropped from the list of feasible maneuvers, since there is insufficient time to complete them before the obstacle is reached’ [col 4 lines 7-10]).

Regarding claims 6 and 13, Schuster, as modified by Shanahan and Barfield, teaches all the features of claim 4 and 12 respectively, however Schuster fails to disclose wherein comparing the detour to the maneuver further includes determining a risk factor for performing at least one of the maneuver or the detour,  however Barfield teaches selecting an action based on a comparison of factors (e.g. see ‘the algorithm then iterates to generate a new set of commands for the affected vehicles’ [col 4 lines 4 – 9], ‘determining a response score based on a weighted sum of the likelihood of the collision, avoiding the collision, and risk associated with the collision; selecting the action from a plurality of actions based on the response score’ [Barfield Claim 8]).  It would have been obvious to one skilled in the art at the time of the present invention to modify the method of Schuster with the risk factor of Barfield to provide a higher confidence in the selected action for the vehicle.

Regarding claims 7, 14 and 19, Schuster, as modified by Shanahan, teaches all the features of claim 1, 19 and 16 respectively, however Schuster fails to disclose wherein recognizing the occurrence of a driving obstruction includes analyzing a speed and direction of one or more other vehicles, and determining the speed and direction of the other vehicles indicates a presence of a driving obstruction, however, Barfield teaches determining attributes of other vehicles indicate an obstruction (e.g. see ‘data server collects data regarding the operation of other vehicles, such as changes in motions, velocity, or other attributes of the other vehicles that may indicate, collisions or near collisions, poor driving conditions, traffic, etc. occurring in a region being entered by vehicle [0025]).  It would have been obvious to one skilled in the art at the time of the present invention to modify the method of Schuster with the ancillary vehicle movement indication of Barfield to predict the presence of an obstacle prior to the vehicle being in close proximity of the obstacle.

Response to Arguments
Applicant argues that Shanahan fails to teach the limitations of the independent claims, particularly in response to recognizing the driving obstruction, detecting a traffic flow pattern of one or more other vehicles, including analyzing traffic flow pattern data by determining whether a number of vehicles within the one or more vehicles performing a maneuver exceeds a predetermined threshold related to the maneuver (emphasis added).  In presenting this argument, Applicant asserts that the ‘thresholds’ of Shanahan are purely related to certain times of the day, such as rush hour, late night etc. The Office disagrees.  At the onset, with reference to paragraph 0079, Shanahan teaches “Such warnings may be based on traffic patterns when they reach certain thresholds or change dynamically based on various known metrics such as for certain times of day (rush hour, late night, etc.) to best react to current or sensed conditions and associated risks” (underlining added). Accordingly, Shanahan 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-0000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.